                         LEEDS BROWN LAW, P.C.
                          One Old Country Road, Ste. 347                        12/9/2019
                              Carle Place, NY 11514
                                 (516) 873-9550
_________________________________Attorneys at Law______________________________



                                                               December 6, 2019

Via ECF

Honorable Magistrate Judge Stewart D. Aaron
US District Court, Southern District of New York
500 Pearl Street
New York, NY 10007

Re: Mazzocchi v. Windsor Owners Corp. et al., 11-CV-7913 (RA) (SDA)

Dear Judge Aaron:

       This office represents the Plaintiff in the above matter. By Order dated August 2, 2019
(Dkt 245), this Court ordered Defendants to produce certain documents, including emails. The
Court also set a deadline for Plaintiff to review the supplemental production and make an
application for further discovery, if necessary.
       We have reviewed the Defendants’ supplemental production and conferred with
Defendants’ counsel regarding the further discovery that we believe is necessary. The parties have
agreed that supplemental discovery should proceed as follows:
           1. The parties will take the deposition of Elaine Platt, with no limitations on scope.
           2. The parties will take the depositions of Vivienne Gilbert and Maureen Dunphy,
              with the scope limited to topics raised in the supplemental production.
           3. As to the various complaints about Jane Doe reflected in the supplemental
              discovery, the Plaintiff will only pursue discovery relative to them if the Defendants
              plan to introduce the complaints at trial. The Defendants will determine whether
              they intend to introduce such complaints by no later than 60 days before trial, or at
              the time ordered by any Court–mandated deadline (e.g. a Court deadline for
              submission of trial witness lists or exhibits), if such time is earlier. If the Defendants
              determine that they intend to introduce evidence of the complaints, then Plaintiff
              will be allowed to pursue written and deposition discovery relative to them at that
              time. (Additionally, Plaintiff will be allowed to pursue discovery on any other
              relevant topics which are raised in the course of further discovery.)




                                                  1
         The parties respectfully request that the Court allow further discovery to proceed as the
 parties have stipulated.


                                                            Respectfully Submitted,


                                                            Andrew Costello

 CC: Defendants’ counsel (via ECF)




Application GRANTED IN PART and DENIED IN PART. No later than December 31, 2019, Defendants shall
inform Plaintiff as to whether they intend to introduce at trial evidence of any complaints about Jane Doe
reflected in the the supplemental production. The deadline for the completion of fact discovery is
extended to January 31, 2020 for the limited purposes set forth in items 1-3 above, i.e. the depositions of
Platt, Gilbert and Dunphy and any discovery regarding the complaints about Jane Doe.
SO ORDERED.
Dated: December 9, 2019




                                                2
